EUROMED (debate)
The next item is the statements by the Council and the Commission on preparations for the Euromed Ministerial Conference on Migration.
Before handing over to the Council and then the Commission I would ask Members to adhere strictly to their speaking time, for the small leeway that we had has now been used up. It is true that the previous debate was an important one. In theory, if everyone observes their speaking time we shall be fine.
President-in-Office of the Council. - (PT) Mr President, Mr Vice-President of the Commission, ladies and gentlemen, the first Euromed Ministerial Conference on Migration will be held in Santa Eulália, in the Algarve, Portugal, between 18 and 19 November. Said like this, it seems the most banal of statements, but it is not. We have managed to organise this high-level ministerial conference after this was defined as a priority by our Heads of State and Government in November 2005. That was nearly two years ago, on the occasion of the 10th anniversary of the Barcelona Process Summit, when the growing importance of migration issues within our Euro-Mediterranean Partnership was recognised. Subsequently, as some of you will certainly remember, we had occasion in Rabat, Tripoli to reaffirm our common political agenda.
We did this realistically and lucidly, in the Council's opinion. There are now, on both sides of the Mediterranean region, sizeable migrant communities which play a very important role in our societies. We have a duty to give new impetus to the Partnership which can take advantage of the existence of these vigorous communities. The complexity and significance of migration issues mean that everyone needs to tackle these, both countries of origin and countries of transit and destination. At this first conference in the Algarve, the Council feels that the debate should be focused on the most pressing issues and only on these, with a step-by-step approach to these issues.
The main items on the agenda will be the priority areas agreed at the Ministerial Meeting in Tampere, namely immigration and development, legal migration and the fight against illegal migration. These areas cover such important subjects as the framework for migrants' remittances, the new challenge of micro-credit, the opportunities that we are creating in the European Union and on both sides of the Mediterranean for legal migration, the essential issue of document security raised earlier in another respect by Vice-President Frattini - security of travel documents is crucial for allowing migratory flows to develop under secure conditions - and the very important issue of return conditions, where applicable.
I believe that the preparatory work carried out in recent weeks can result in a positive conclusion which bodes well for the debate to be held in the Algarve. There is a clear determination on both sides to find positive solutions and concrete measures and to agree and implement these measures. In this respect, the Council informs the European Parliament of its conviction that the conference will reach agreement on concrete measures that will enable us to take our Partnership forward.
We hope that these efforts will result in a final statement which, due to the careful process of preparation, will receive ministerial approval in the Algarve. This statement must unequivocally define the main priorities and will also determine the specific projects to be implemented in the short term. We therefore consider that this initiative is developing in a positive framework and will prove to be inspiring and a significant moment in our Euro-Mediterranean Partnership. This is the Council's duty and also the result that we want, and it is fully within our reach.
Vice-President of the Commission. - Mr President, improving migration management in the Mediterranean region will certainly be one of the priorities for the EU and its Euromed partners. Too many people are drowning, and we are not benefiting sufficiently from the potential that well-managed migration can bring.
At the summit in 2005, which was just mentioned, the Euromed Heads of State and Government adopted a work programme that set goals for cooperation on migration, social integration, justice and security. Now, thanks to the excellent initiative taken by the Portuguese Presidency, ministers responsible for migration will have the opportunity to take the next steps in making the cooperation more concrete. It promises to be a big milestone. I welcome the Presidency's emphasis on concrete operational outcomes from the conference, because our citizens want to see very concrete results.
The three themes for this meeting are well balanced and fully in line with the global approach. First of all, legal migration: we live in a world of increasing mobility, and well-managed migration is in the interests of all partners. The European Union needs migration in full respect of the law. The need for workers in many Member States of the EU is already evident, for example, in agriculture, health care and tourism. However, the European Union needs to be able to manage and integrate these migrants. We need to match skills better than in the past and we have to prepare migrants for their life in the EU and their eventual return if their migration is temporary or circular in nature. No migratory strategy is possible unless a European policy towards integrating migrants who live and work in the EU is in full respect of the law.
We will be discussing how to use the European Integration Fund that, for the first time, is available in the EU, thanks to a proposal made a year and a half ago by the Commission and endorsed by the Council and this Parliament. We need to make Europe more attractive to legal migrants. Our recent proposal for a European 'Blue Card' for highly skilled migrants is the first example and relevant to the Euromed context.
Next year's legislative initiatives for unskilled and seasonal migrants and remunerated trainees will follow. The proposals to launch discussions on these matters with our Euromed partners seem to me logical and timely.
The second point is migration and development. In order to be successful in managing migration, we must also address the main roots of migration, such as economic disparity, lack of career opportunities, instability, poor governance etc. Good cooperation with partner countries and detailed knowledge of the situation on the ground in terms of labour needs, skilled shortages and capacity-building requirements are essential to this effort. That is why ministers will discuss with the Commission the concrete proposals on migrant remittances and how they could be made more productive for development - a debate that is to be welcomed.
The third area of discussion is illegal migration, because to be comprehensive we must also tackle illegal migration and protect European external borders.
Our Euromed partners are countries of destination, transit and origin. We should aim to establish cooperation to prevent people drowning at sea. At the Euromed Conference we will be talking with ministers about cooperation and a possible new role for Frontex in search and rescue activities, not only in patrolling and the return of illegal migrants. In doing so, we need to ensure that we respect our obligations when it comes to international protection and human rights. We would support a development whereby Frontex becomes a tool of support for third countries in their efforts to better manage migration and control their borders by fully respecting international obligations.
We are looking forward to this ministerial meeting. Migration is a subject of vital interest to us all, and that raises strong passions at Member State and Community level. It is no different in our partner countries. However, working together is the only way to move forward. I would say cooperation alone is no longer sufficient. We need partnership based on shared goals and on equality of all partners. We need political packages, including measures to improve both the movement of honest people and respect of national and European laws, and to increase local growth rates in the origin countries.
Finally, I believe that the ministers will be successful in identifying concrete areas for cooperation. The Commission stands ready to support the implementation process, including in financial terms. We are committed to supporting such actions through the MEDA Programme, as well as the European Neighbourhood and Partnership Instrument and the new thematic programmes.
on behalf of the PPE-DE Group. - (ES) Mr President, I certainly welcome this meeting with the Mediterranean partners. I would, however, have preferred the Ministers for Foreign Affairs to be present, as at the Europe-Africa meeting in Rabat. Why? I wanted them here to emphasise the fact that immigration must be a major issue in our relations with the countries of the southern Mediterranean.
These are neighbouring countries with vast income differences. Many of their nationals are now working to the north of the Mediterranean and their transfer constitute an essential development issue, as has already been said. These countries are experiencing considerable growth of their population, a population now seeking a better life in Europe. We are suffering the effects of illegal immigration from these countries, which in turn are also countries of transit for sub-Saharan emigrants.
This means that the integration of residents, the connection between immigration and development and illegal immigration are of vital importance. Thus the ministerial meeting in the Algarve has plenty of work to do.
We discussed immigration in the House recently: I am referring to the Klich and Moreno reports. I trust that due consideration will be given to them in the discussions.
I would just like to make a few comments in this respect.
The first is the need to ensure that the southern countries cooperate closely with us to control migratory flows and to encourage them with what I would call 'positive conditionality'. The phenomenon of immigration is much easier to control where there is political will to do so. Results are achieved if a neighbour really wishes to cooperate.
Secondly, illegal immigration is still very much a current issue. We must prevent illegal immigrants arriving by sea; these immigrants are also risking their lives. There are even children, victims of the activities of those who deal unscrupulously in human lives. The Mediterranean countries must be asked to sign and ratify the two Protocols to the UN Convention against Transnational Organised Crime in relation to trafficking in persons.
Thirdly, I must reiterate the need to draw up readmission agreements. This has been done with Russia, Ukraine and Moldova, so why has it not yet been done with Morocco after so many years? What is happening with Algeria?
I wish the Euromed Conference every success, Mr President. I hope that the participants secure specific commitments and solid agreements that will actually be implemented and not end up as a mere juxtaposition of mutual wishes not subsequently followed up in practice.
on behalf of the PSE Group. - (ES) Monsieur le Président, Mr Vice-President of the Commission, Mr President-in-Office of the Council, ladies and gentlemen, scientists claim that almost two million years ago climate change led to the first large-scale migration from Africa to Europe. In our age, although climate change may have something to do with it, poverty and a dearth of freedom and opportunities are still the main reasons why large numbers of emigrants risk their lives for a better deal on our continent.
The challenge we face as Europeans is to make immigration a genuine part of development for both countries of origin and countries of destination, and have development make its contribution to reducing illegal immigration. This is why we must work alongside countries of origin and transit towards true mobility for a workforce with rights and obligations, not a workforce of slaves.
I therefore wish to reiterate that we need dialogue, cooperation and solidarity to build a cohabitation space between the north and south of the Mediterranean. Therefore we wholeheartedly welcome this Euromed Summit in accordance with the Ministerial Conferences in Rabat and Tripoli. Dialogue between countries of origin and transit and European states receiving immigrants must be institutionalised in order to provide a cornerstone for a genuine association based on development.
Ladies and gentlemen, I wish to take a look at a number of areas that could be examined during the summit. Immigrants must enter Europe and work there in full respect of the law. This means that initiatives such as the Blue Card directive constitute a necessary step, but this is not sufficient. It must be enhanced by a directive applicable to less highly skilled immigrants and accompanied by measures to increase circular migration, genuine circular migration that prevents a brain drain and allows returning emigrants to carry through vital projects in their own countries, with the proper social and economic conditions to do so.
The Euromed space must be an area of prosperity, freedom and development. We must continue to explore, as Spain is now doing with a number of these countries, the possibility of hiring and training workers at origin by creating workshop schools and vocational training facilities there.
Ladies and gentlemen, let us send a clear message through information campaigns on the chance of emigrating and working legally in Europe, and a warning as to the futile risks of illegal emigration to prevent thousands of young people from falling into the hands of mafias and risking their lives in ramshackle boats or canoes.
Finally, I wish to ask for particular attention to be paid at the summit to the most vulnerable emigrants, women and children, especially unaccompanied children.
on behalf of the ALDE Group. - (IT) Mr President, ladies and gentlemen, these matters will be discussed at a meeting to be held here in Parliament from 6 to 8 December at the initiative of the ALDE Group and in conjunction with the transnational Radicals. I think we need a new way forward here.
Perhaps I am being presumptuous but I appeal to you personally, ladies and gentlemen of the presidency-in-office, Commissioner Frattini and even you, Mr President, not to let your institutions take their eyes off the ball. The issue under discussion, neighbourhood policy, this laudable new initiative, will undoubtedly become bogged down in bureaucracy like so many others: Lisbon, but also Barcelona and all the rest. President Prodi said a good deal when unveiling the neighbourhood policy; he talked about everything apart from the institutions. No, the problem lies elsewhere!
You, Mr Frattini, said that we need to do more in our area of work. That is not the traditional problem; we are sufficiently up to speed. On the other side of the Mediterranean, however, there is a need for entrepreneurship, of the kind Israel has devoted to its desert areas over a lengthy period. My time is nearly up, so I would really urge you to note the date of this meeting, and to bear in mind that the problem, the sticking-point, is partnership; the challenge is membership. Europe itself would not have come into being if it had been confined to partnership, as some wanted at the time. The problem is that our Europe has limits. Sultan Hassan II pointed out the solution in 1987; let us now pursue it in the face of Europe's blindness.
on behalf of the Verts/ALE Group. - (FR) Mr President, as everyone has said, including those speaking this morning, migration is a priority for the European Union and for Euromed relations. It is a major issue for those people who are often forced to leave a homeland that has been devastated by poverty, desertification, floods, war and so on.
Will the Euromed Ministerial Conference be equal to the task? Nothing could be less sure. The preparatory documents are hopelessly lacking in substance. This is hardly surprising since we know that none of the organisations on the ground - including those that are actually confronted every day with the situation facing migrants who are either in transit, aimlessly wandering or at risk of their life afloat on the Mediterranean - not a single one of them has been involved in the preparations, not even the HCR.
Preconclusions mean turning a blind eye to the right of asylum, to the illegal detention of migrants and the respect for their rights, whether they happen to be legitimate or not, to the unacceptable violence to which they are subjected, especially women migrants, to the rights of minors and to the criminalisation of giving aid to migrants and migrant families. This blindness is total when it comes to meeting the Union's international commitments and the agreements that have to implemented or ratified: it is the Geneva Convention for some, and for others, which means all the countries of the European Union, it is the Convention on the Protection of the Rights of Migrant Workers and their Families.
Where do we really hope we are going with such a Euro-Mediterranean policy, with such a clear absence of demands when it comes to nations' shared rights and obligations? Where is the risk? The risk is that of having a smoke-screen of handpicked legal migrations behind which we find sustained and massive rights' violations for all the others. If it is trying to spare the more sensitive souls by giving up on a really ambitious policy then the conference is doing its best to be a real waste of time. From the word go it would provide pre-justification for the proliferation of bilateral agreements of the Italy-Libya kind, signed on the sly, which violate the principle of the withholding of removal and do so with complete impunity.
It is not too late to act. Invite the HCR, invite a representative from the NGOs, start out again with the initial document put forward by the countries of the southern Mediterranean, which is much more ambitious, and the conference may just turn out to be a positive and significant milestone.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, the forthcoming Euromed Ministerial Conference is without doubt important, complex and a matter of urgency in view of the tragedies we are witnessing in our seas on a daily basis. I nevertheless think it is a shame that there has been no involvement of NGOs, which in fact have a great deal of experience with migration issues, including for example projects such as micro-finance.
Last weekend a meeting of parliamentarians, displaced persons, refugees and NGOs took place in Volterra, where we launched a Charter on the right of asylum and refugees, a topic which I believe is missing from the Ministerial Conference. On that occasion we drew a clear distinction between refugees and migrants, asserting the rights of both groups: the former sanctioned by the Geneva Convention of 1951 and the latter by the International Convention on the rights of migrant workers and their families, which I think has been ratified by just five of the 37 countries participating in the Barcelona Process.
I therefore hope that the Commission and the Council will endeavour to ascertain what the obstacles are and urge ratification.
on behalf of the IND/DEM Group. - Thank you, Mr President. Mr Magalhães stated that the Euromed meeting on 18 and 19 November would be the first meeting by Euromed on immigration.
Illegal immigration to Europe is indeed a massive problem for many European countries, posing particular problems for those countries with coastlines within easy reach of North Africa. Great Britain has its particular problems with immigration, too. Illegal - and legal - immigration to Britain is now uncontrolled, unlimited and indiscriminate, in the true meaning of that word. Britain has a massive problem with illegal immigration, but currently the biggest problem is caused by legal immigration from the European Union. The rate of immigration to Britain, as far as anybody can tell, is running at about 500 000-600 000 people per annum, with a net change to population of about 200 000 people per annum, adding one million people to the population every five years. Britain is one of the most densely populated countries in the world, and England, taken on its own, is right at the top of the league of densely populated countries. Immigration to Britain on this level is simply unsustainable. It is putting unbearable strains on infrastructure and public services. It would be possible to control immigration into Britain by taking some very basic measures. None of these measures would be possible while we are a member of the EU: they would all be illegal. The solution for Britain, if it wants to control its immigration, is simply to leave the European Union.
on behalf of the ITS Group - (BG) Our group visited the southmost point of Europe - the island of Lampedusa, on which an immigration centre is located. There we met a group of people whose boat had sunk and people had died. Although they had lost friends, those illegal immigrants were in quite good spirits and the reason was, in my opinion, the too big tolerance within the EC to illegal immigrants. They are so much tolerated that, having reached the EU shores, they feel as if their mission was accomplished.
Therefore measures are to be introduced to tell an illegal immigrant even before his or her departure that the risk of drowning is all too high. And even if this does not happen and the immigrant reaches the territory of the European Union, it has to be clear that he or she will not stay there.
For if we care for human beings dying in their attempts at illegal immigration, then we shall be reassured that there will be no people making such attempts.
Thank you!
(FR) Mr President, ladies and gentlemen, I would first like to take a few moments to express my support, our support, for Commissioner Frattini and to say emphatically to him that the attacks made on him in connection with the issue of Romanies in Italy are absolutely intolerable.
We all know the values that the Commissioner is defending, the values associated with the defence of human rights, the values that are those of the European Union, and on these values, Commissioner, you are irreproachable.
To return to Euromed, I welcome the convening of the Euro-Mediterranean Ministerial Conference on migration, which is to be held in the Algarve, for it will be the first of its kind, the first to be uniquely devoted to the question of migratory movements in the Euro-Mediterranean area.
The subject of migratory movements is a key issue that must be placed at the centre of our dialogue, our partnership and our cooperation with the countries of the Euro-Mediterranean region, continuing on from the conferences of Rabat and Tripoli.
This is an area in which the Member States cannot act alone. We need support and cooperation from our partner nations, which are themselves often source countries or transit countries, if our migration policy is to be made more effective.
We need to work with them to reach a consensus on the returns policy, to increase the number of agreements on readmission and together to implement a policy of intelligent codevelopment so that nationals from these countries are able to remain in their homeland and contribute towards its growth.
The question of migratory movements has a security dimension, but it also has a human dimension that should not be ignored. This is why I would like to see respect for fundamental human rights made one of the themes of the conference. I hope that this meeting will provide an opportunity for open and realistic exchanges, so that together we can find the most appropriate solutions for everyone concerned.
(FR) Mr President, Minister, Commissioner, ladies and gentlemen, I am also pleased that the subject of immigration has been chosen for the next meeting of the Foreign Affairs Ministers of the Euromed zone.
I believe that until now we have failed to put in place a European policy on immigration. We know that this is a difficult question because it affects the sovereignty of Member States and they are keen to see a very strict application of the principle of subsidiarity in this area. We also know that the subject of immigration, or migration, is a contentious issue in our dealings with partner countries to the south, who often reproach us for tackling this problem purely as a security matter. I thank Commissioner Frattini for having adopted a much more global approach to this question, which includes the economic and social dimensions associated with migratory movements.
Legal immigration and illegal immigration are two sides of the same coin and it is not possible to combat illegal immigration without at the same time establishing channels for legalised immigration into Europe. I therefore welcome the Blue Card scheme, which is the European counterpart of the American Green Card scheme, and am pleased that the legal immigration channels being recommended by the Council evidently take into account Europe's economic requirements as well as meeting the real needs of the countries of the South.
As regards the issuing of visas I believe that the Union should make this a more straightforward process, especially for students, researchers and those involved in civil society. I think that readmission agreements, especially with Algeria and Morocco, should ensure that any returns procedure should be strictly controlled by mechanisms that guarantee the rights of migrants. Finally, in view of the new wave of migration currently confronting us from sub-Saharan Africa, I firmly support the idea that Europe must not use the Barcelona Process to shift responsibility for managing migratory movements back to the frontiers of the Mediterranean zone because it is incapable of dealing with this matter at its own borders.
(DE) Mr President, migration is one of the priority topics in the European Union. The Euromed region is, in that respect, a strategically important region for us. The Euromed ministerial conference on migration will be the first of its kind to focus solely on this issue and include the Euromed partners. It is therefore all the more regrettable that no consultation with civil society organisations was held in advance of the conference.
It is equally regrettable that the aspect of asylum was excluded from the agenda for the ministerial conference, especially bearing in mind the hopeless situation of refugees in many parts of the southern and eastern Mediterranean due to the lack of appropriate legislation to protect them. None of these countries, as we know, has any asylum laws. Only a few of them recognise the UN High Commissioner for Refugees. Libya, Syria, Lebanon and Jordan have not ratified the Geneva Convention relating to the Status of Refugees.
It is also to be regretted that the members of the Barcelona Process talk about the rights of migrants but are silent when it comes to the rights of illegal migrants. The fact is that illegal migrants also have rights, especially when it comes to the enforceability of wages, access to education for their children, or basic medical care, especially for women migrants, where the relevant protective provisions apply.
If we want cooperation in our efforts to combat illegal migration, we must not deny or neglect one aspect: respect for the rights of migrants and refugees.
SK) In preparing for the Euromed Ministerial Conference, which is to take place on 18 and 19 November, it is important for the Union to note that the Euromed parliamentary meeting is the only forum in which Members of the European Parliament represent the EU alongside members of national parliaments from the southern Mediterranean region, including Israel and Palestine.
I am pleased to be able to participate in the work of Euromed's policy section, which, I believe, has a key role to play in the context of the Barcelona Process. The topic of this meeting could not have been chosen better. The problem of migration presents many challenges, be it development, in that migrants need information on the option of micro-credit and other types of loans, aspects of legal migration to the EU, but also the burning issue of illegal migration, which requires an urgent solution.
I welcome the fact that the EU has been deepening its relations with some of the Mediterranean countries, which are showing political will and taking steps to change. Indeed, association agreements have already been signed with some of them. As far as illegal migration is concerned, it is necessary to find a solution to the difficult situation caused by the arrival of thousands of unwelcome migrants, who have a serious impact on the security situation in Malta and Italy in particular, but also in some other EU Member States. My own country has also been experiencing an influx of both legal and illegal migrants. I am in favour of the European Union welcoming skilled migrants, whose skills, as Commissioner Frattini said, are needed and can contribute to agriculture, health care and tourism in the EU, but they must be already qualified when they are being allowed in; unskilled migrants should not as a rule be accepted and I believe that the Blue Card scheme will also help to solve this problem.
(DE) Madam President, Vice-President of the Commission, Mr President-in-Office, the issue of migration demonstrates very clearly to us how close Africa is to Europe. What happens in Africa affects Europe directly.
Migration flows from the crisis areas to the south of the Mediterranean terminate in the Mediterranean countries of Southern Europe, which means, of course, that they directly affect Europe as a whole.
Africa is a continent with a wealth of talented people. We ourselves, and Africa, must be clever and use this potential in and for Africa. This partnership which we are striving for with Africa offers a huge opportunity. The offer which we aim to extend from the European Union is very challenging. It ranges from help towards self-help in the fields of security, trade and good governance to stabilisation programmes, including assistance to combat crime, the creation of training places and jobs, the offer of microcredits, and information campaigns about the opportunities for legal forms of migration and all the consequences of illegal migration and measures to combat it.
However, the European Union, at the next Summit, must also make demands. One of these demands must be for readmission agreements with all countries in the southern Mediterranean before we launch all our action programmes, because all these aspects interact with each other and because what we want is a partnership.
I agree with Commissioner Frattini when he says that what we are talking about now is partnership and no longer about cooperation; it is about partnership and the offer of complex packages. The European Parliament is ready for this, the Commission supports it and so does Parliament, and Africa must be invited to use these offers in the interests of stabilising North Africa and also in the interests of the security of EU citizens.
(CS) The Commission and Parliament have already given the green light to the proactive and, more importantly, common immigration policy, however unpopular it might be. For a wealthy, ageing Europe, immigration is indeed a reality. We know that illegal immigration can decrease the GDP of several countries by up to 20%, whilst their economic growth is limited by the reduction in the number of skilled workers. The time has come to reinforce international coordination and agree on reasonable common rules.
I trust that next week in the Algarve, the Euromed Ministerial Conference will proceed in this direction, and that it will not only debate but agree on joint steps for successful migration management and propose measures to alleviate the impact on countries of transit. We need to agree on international obligations with third countries to protect the lives of migrants who take the risk of fleeing by sea.
As a transit region, the Mediterranean countries experience a disproportionate influx of immigrants travelling to the EU and thus require specific measures. The forthcoming conference can be assured that Parliament takes this issue very seriously. Our common priorities are to ensure decent detention areas for immigrants from third countries and to combat the factors that cause mass migration. We have to protect the lives and dignity of migrants.
I would also encourage Euromed to make it clear that the Blue Card for the regulation of qualified immigrants is not a threat to Europeans; on the contrary, it is an opportunity offered to us by globalisation. The trade unions' resistance to the Blue Card is an irresponsible, populist gesture, bordering on xenophobia. It is not legal, but illegal, migration that is the cause of dumping on the European labour market.
Commissioner Frattini wants Europe to attract a skilled workforce. We will have to woo them here from the US, where the annual influx is 55%, compared with the meagre 5% influx into Europe today. I am convinced that this is the right strategy and that it is line with the EU's position in the global context. Legal and illegal migration are connected. The success of a coherent, safe and common migration policy will be a test of the EU's maturity.
President-in-Office of the Council. - (PT) Madam President, Mr Vice-President, ladies and gentlemen, the Council will take from this debate the firm belief that the Euro-Mediterranean Partnership must be developed and solidified and that it is right to hold the Ministerial Conference in Santa Eulália. This cooperation, this Partnership - which is the new word and concept - must be based on concrete projects in order to ensure success. There are many good reasons for this and many dramatic situations, very expressively evoked by Members of this House, which require us to change the status quo. This will only happen if we can take a long-term view and act quickly.
We have an overall vision, a global approach, action plans and ambitious legislative proposals as mentioned here today by Vice-President Frattini. We must take concrete steps in relation to projects, particularly in the three areas mentioned. Firstly, in the area of migration and development, we must take steps to develop specific actions. This is what the Ministerial Conference plans to do in the area of transfer of remittances and micro-credit. That is why we are going to have to bring together all the actors (which is not a decision that the Members, the Commission or the Council can take) such as banks, the World Bank, the European Investment Bank, immigrants' associations and civil society, in order to find specific ways of encouraging the use of financial services and reinforcing their efficiency, particularly through alternative methods for transferring money and the use of new technologies which can also really help to achieve our objectives. We will certainly have no difficulty in setting up a Euro-Mediterranean website with full information on remittances, including the costs in order to stimulate competition and reduce these costs, which is a central objective that unites us with our partners.
As regards legal migration, we need specific initiatives in this area too. We should like to set up a working group with representatives from the Euromed partners and other social partners in order to study in greater depth the labour situation and the needs of labour markets, to develop training actions for migrant workers before they migrate, to study the possibility of making the European Union portal accessible to all Euromed partners in the area of migration and employment, and to create job search management and information centres in the Euromed countries, naturally in accordance with national competences in this area.
We also need specific projects in the area of illegal migration. Bearing in mind that many Euromed partners are also countries of destination and transit for migratory flows, it is important that we reinforce institutional competence in the area of the fight against illegal migration. We must therefore also develop specific actions such as the following: firstly, we should develop document security because only this can allow the correct identification of persons and flows, more confidence and greater ease of movement; secondly, we should develop the access of Euromed partners to Frontex training courses so that they can boost their know-how on fighting illegal migration, in accordance with all the international instruments by which we are bound, in particular the instruments on maritime search and rescue. This could be an initial concrete step towards participation in joint actions under the coordination of Frontex. We also need initiatives in the area of voluntary return and readmission. An open discussion on this issue would be useful in order to consider information campaigns, identification processes, assisted voluntary return processes and the negotiation of readmission agreements with countries of origin. These and many other points will be tackled in Santa Eulália in the Algarve.
Madam President, ladies and gentlemen, there may be many different opinions but one thing is absolutely certain, and I am leaving this debate with this impression: there is no alternative to this path of dialogue and effective partnership. This is the only way to change the status quo and we are all absolutely agreed on the fact that it is essential to change the status quo. Santa Eulália could be a very important step in this respect.
Vice-President of the Commission. - (IT) Madam President, ladies and gentlemen, this debate has brought forth many practical suggestions as well as some interesting thoughts.
I believe that one strategic policy issue is how to progress from cooperation to a genuine partnership, so as ultimately to achieve membership of a real Euro-Mediterranean common area. Mr Pannella's idea is of great interest, and clearly such a strategy requires long-term thinking on our part. Only once there is a true Euro-Mediterranean single area will there be a joint sense of belonging that prompts us to work towards the shared goal now being established. We first had to obtain the consensus of all 27 Member States; now we are consulting with our partners on the southern shore. The way forward has been mapped out.
The second very practical idea, which I shall definitely take up at the Euromed meeting, is an appeal to all participants at that meeting to ensure that their respective countries ratify the existing international conventions. Before dreaming up any new rules, let us bear in mind that very few countries have ratified and implemented some extremely important international conventions. I am thinking, among others, about the Convention on Action against Trafficking in Human Beings. If there is one subject on which a convention must be ratified immediately, it is the international trafficking and trade in human beings.
The third idea comes from Mr Gaubert, to whom I am particularly grateful for emphasising the humanitarian dimension of this major debate. We are not talking here about laws or bureaucratic matters; we are talking about women, men and children who - as others have said - are risking and often losing their lives. It is therefore a matter of solidarity. I believe that showing solidarity towards people who are suffering is the keystone in building a relationship genuinely based on equal rights for our partners.
The fourth idea which I shall take away from this debate is how to move on, to put it a little bluntly, from final documents to tangible action. We have drawn up numerous documents and, if the truth be told, we have mounted some significant practical initiatives. We must now build on these practical activities, for example by deciding how best to use development aid funds. Obviously, if we in the European Union have funds available to assist local development, we must also have the capacity to understand how best to spend them. As someone said, we must for example have ways of giving positive incentives to those partners, those countries which actively cooperate in our joint strategy.
Given that there is a common strategy, known since Barcelona as the Euro-Mediterranean strategy, and given that some countries are implementing it to a greater extent than others, I think those countries should be given an incentive, some positive recognition. This, in my opinion, is for example a meaningful way of eradicating corruption. Corruption is one of the root causes of illegal immigration. If there were less corruption in countries of origin, and if there were less corruption in transit countries, then many traffickers in human beings would be stopped en route to Europe and there would be more cooperation; but that is only one example.
Finally, there is the question of taking a credible, firm stance on unlawful conduct. Mr Magalhães emphasised this point and I fully agree: we have no credibility unless we demonstrate that unlawful conduct can be neither rewarded nor tolerated. We must be crystal clear about this. Some have touched on the subject of readmission agreements in this context. Readmission agreements lend credibility to our policy because people who fail to abide by our laws must be repatriated, with all due respect for their individual rights.
However, there is a political point here: states of origin which take back their fellow citizens cannot function as the European Union's border guards. I am putting this a little bluntly: they are not prepared to cooperate with us solely on security grounds.
For that reason, one topic I shall raise at this conference is how our policy on visas and the movement of persons can be used as a political incentive for those countries, for example in terms of greater mobility for students and business people. Let us use Europe's visa policy to facilitate such freedom of movement, thereby sending out a positive political signal to the states with which we are seeking readmission agreements. We did so with the Western Balkans, and in my opinion the time has now come to envisage the same general approach for the Mediterranean.
The debate is closed.